Corrected Notice of Allowance
The Notice of Allowance mailed on 1/24/22 indicates claim 9 as being allowable however it was previously cancelled. This matter is being corrected herein.
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/21 has been entered.
 
Response to Arguments
Applicant’s arguments and amendments, filed 12/8/21, overcome the rejection of the claims under 35 U.S.C. 103. Therefore the rejection has been withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 12/16/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,367,353 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The nonstatutory double patenting rejection of the claims has been withdrawn in view of the Terminal Disclaimer. 

Allowable Subject Matter
Claims 1-8 and 10-17 are allowed. The following is an examiner’s statement of reasons for allowance: In interpreting the currently presented claims, in light of the specification, the a behind-the-meter ("BTM") power input system configured to receive power from the  power generation system prior to the power undergoing step-up transformation for transmission to the grid and provide the received power to the flexible datacenter instead of sending the received power to the grid. When considered as a whole, these limitations in combination with the other limitations, overcome the prior art of record. Therefore the claims are allowed.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANODHI N SERRAO whose telephone number is (571)272-7967.  The examiner can normally be reached on Monday to Friday 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Ranodhi N. Serrao

/RANODHI SERRAO/Primary Examiner, Art Unit 2444